DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given via an email from Mr. Russell M. Steinbrenner (Reg. No. 73,461) on 03/29/2022.
The application has been amended as follows: 

AMENDMENTS TO THE SPECIFICATION 
Please replace the Abstract of originally-filed specification with the following:
A signal processing device has tunable wavelength extraction and detection of a narrow band, while maintaining resolution.  The signal processing device includes an acquisition unit that acquires a signal of a first wavelength band in which wavelength extraction is possible in a tunable manner by means of postprocessing and a signal of a second wavelength band to be used for a special purpose; and a signal processing unit that performs signal processing using the signal of the first wavelength band and the signal of the second wavelength band.

LISTING OF THE CLAIMS
Claims 2-4 and 6-20 are cancelled.
Claims 1-20 are amended as follows:

Regarding Claim 1, 
1.	(Currently Amended) A signal processing device comprising:
	an acquisition unit that acquires a signal of a first wavelength band in which wavelength extraction is possible in a tunable manner by means of postprocessing and a signal of a second wavelength band to be used for a special purpose; and
or a combination of the signal of the first wavelength band and the 
	wherein the signal processing unit extracts a signal of a desired wavelength band using the signal of the first wavelength band,
	wherein the signal processing unit calculates a vegetation index using at least one of the signal of the desired wavelength band or the signal of the second wavelength band, and
	wherein the signal processing unit calculates at least any three of a normalized difference vegetation index (NDVI), a green normalized difference vegetation index (GNDVI), a photochemical reflectance index (PRI), or a sun-induced fluorescence (SIF), as the vegetation index.

Regarding Claims 2-4, 
2-4.	Canceled.

Regarding Claim 5, 
5.	(Currently Amended) A signal processing method executed by a computer, the method comprising:
	acquiring a signal of a first wavelength band in which wavelength extraction is possible in a tunable manner by means of postprocessing and a signal of a second wavelength band to be used for a special purpose; and
	performing signal processing using the signal of the first wavelength band or a combination of the signal of the first wavelength band and the signal of the second wavelength band by 
extracting a signal of a desired wavelength band using the signal of the first wavelength band, and
	calculating a vegetation index using at least one of the signal of the desired wavelength band or the signal of the second wavelength band, and
wherein the vegetation index is at least any three of a normalized difference vegetation index (NDVI), a green normalized difference vegetation index (GNDVI), a photochemical reflectance index (PRI), or a sun-induced fluorescence (SIF).

Regarding Claims 6-20, 
6-20.	Canceled.

REASON FOR ALLOWANCE
	The following is a statement of reasons for the indication of allowable subject matter: Regarding independent claim(s) 1 and 5, the closet prior art does not specifically teach or reasonably suggest wherein the signal processing unit extracts a signal of a desired wavelength band using the signal of the first wavelength band,wherein the signal processing unit calculates a vegetation index using at least one of the signal of the desired wavelength band or the signal of the second wavelength band, and wherein the signal processing unit calculates at least any three of a normalized difference vegetation index (NDVI), a green normalized difference vegetation index (GNDVI), a photochemical reflectance index (PRI), or a sun-induced fluorescence (SIF), as the vegetation index. 



Claims 1 and 5 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATTIE I. YOUNG whose telephone number is (571) 270-1049 and fax phone number is (571) 270-2049.  The examiner can normally be reached on MON – THU 7:30AM TO 5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH PERUNGAVOOR can be reached on (571) 272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PATRICIA I YOUNG/Primary Examiner, Art Unit 2488                                                                                                                                                                                                        03/29/2022